Case 8:15-cv-02034-JVS-JCG Document 852 Filed 10/07/19 Page 1 of 1 Page ID #:65014

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JVS (JCGx)                                               Date     October 7, 2019

 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           (IN CHAMBERS) Order re Motion for Sanctions



             Natural-Immunogenics Corp. (“NIC”) filed and withdrew a motion for
sanctions. (Docket Nos. 844, 847.) The matter is moot, and the Court plans to take no
further action.

              If defendants believe they are entitled to relief (Docket No. 848, pp. 2-3),
they are free to move the Court separately.

                    IT IS SO ORDERED.




                                                                                                          :      0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
